Exhibit 10.16
 
TERMINATION AGREEMENT
 
THIS TERMINATION AGREEMENT is made between McEwen Mining Inc. (“McEwen Mining”)
and Select Resources Corporation, Inc. (“Select”). McEwen Mining and Select are
sometimes referred to herein individually as a “Party” or collectively as
“Parties.”
 
RECITALS:


 
WHEREAS, on or about July 1st, 2011, the Select and McEwen Mining (then known as
US Gold Corporation) entered into an Exploration Lease with Option to Purchase
Property and Form Joint Venture (the “Lease-Option”); and
 
WHEREAS, due to market conditions, McEwen Mining has indicated its intention to
refocus its capital spending priorities on existing projects and wishes to
discontinue work in Alaska, and as such makes no assertions (negative or
positive) about the geological merits of the property underlying the
Lease-Option; and,


 
WHEREAS, pursuant to the mutual agreement of McEwen Mining and Select, the
Parties have agreed the Lease-Option shall be terminated for the convenience of
the Parties.
 
AGREEMENTS:


 
NOW, THEREFORE, in consideration of the recitals and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which, are hereby acknowledged, the Parties agree as follows:


 
1.          Termination of Lease-Option.  McEwen Mining and Select hereby agree
to the termination of the Lease-Option.  The effective date of the termination
of the Lease-Option is May 14, 2012 (“Date of Termination”).  This termination
is mutually agreed to by the Parties, is for the convenience of the Parties, and
is not to be considered a termination by McEwen Mining pursuant to Section 4.1
of the Lease-Option, or a termination by Select pursuant to Section 4.2 of the
Lease-Option.
 
 
2.          Mutual Release of All Claims. The Parties agree to individually
release, discharge and covenant not to sue each other and their employees,
officers, directors, agents, heirs, consultants, representatives, members
partners, affiliates, insurers, and related entities from any and all liability,
including, but not limited to, any and all demands, liens, claims, counts,
counterclaims, causes of action, assignments, contracts, covenants, actions,
suits, debts, demands, obligations, costs, expenses, attorneys’ fees, damages,
losses, controversies, judgments,  interests, orders and any liabilities of any
nature, character or description whatsoever, whether arising at law or equity,
whether known or unknown, accrued or not yet accrued, asserted or non-asserted,
anticipated or unanticipated, suspected or unsuspected, pending or threatened,
or fixed or contingent, that arise out of any matters relating, directly or
indirectly, to the Lease-Option and any matters which could have been raised
related to the Lease Option.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Payments.  In consideration of the covenants set forth herein and
in full satisfaction of any and all obligations under the Lease-Option, upon the
execution of this Termination Agreement, McEwen Mining shall pay to Select
through its parent company, Tri-Valley Corporation, the sum of US THREE HUNDRED
FIFTY THOUSAND DOLLARS AND 00/100 CENTS (USD$ 350,000.00) by wire transfer no
later than May 14, 2012.
 
4.           Data and Permits:  Within thirty (30) business days of the
execution of this Termination Agreement, McEwen Mining agrees to deliver to
Select, to a location reasonably designated by Select, (a) information required
to support expenditures eligible to be claimed on the affidavit of annual labor
filed with the State of Alaska; and (b) all factual and exploration data,
reports, maps, samples, core, analytical results, and similar information
delivered to McEwen Mining by Select, or generated by McEwen Mining, related to
the property subject of the Lease-Option (the “Property”). Further, to the
extent possible, McEwen Mining will promptly transfer to Select all permits
obtained in connection with the Lease-Option.
 
5.           Restoration of Property:   No later than sixty (60) days following
the execution of this Termination Agreement, McEwen Mining shall remove any and
all equipment it has caused to the placed on the Property and will perform any
reclamation obligations arising from its activities on the Property.
Notwithstanding, if the Property remains inaccessible for the sixty (60) days
following the date of this Termination Agreement, McEwen Mining shall make
commercially reasonable efforts to complete the foregoing requirements within
the first thirty (30) days such access is first restored.
 
6.           Recordation of Termination: No later than sixty (60) days following
the execution of this Termination Agreement, the Parties agree to record a
notice of termination of the Lease-Option in the official records of the State
of Alaska.
 
7.           Miscellaneous: No amendment or modification of this Termination
Agreement shall be valid unless the same is in writing and signed by the Parties
hereto. Each Party, their partners, successors and assigns, are bound by this
Termination Agreement and shall execute any instruments and perform acts or
refrain from performing acts which may be necessary or proper to carry out the
intent and purpose of this Termination Agreement. Both Parties warrant and
represent to each other that each of the respective individuals executing this
Termination Agreement on behalf of the Parties hereto are duly authorized to
execute this Termination Agreement on behalf of the respective Parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, McEwen Mining and Select have executed this Agreement as of
the dates set forth below.
 
McEwen Mining Inc.
Select Resources Corporation, Inc.
   
By: /s/ Nils Engelstad
By: /s/ Maston N. Cunningham
   
Its: Vice President, Corporate Affairs
Its: President
   
Date: May 11, 2012
Date: May 11, 2012

